The evidence was sufficient not only to sustain the finding that the deposit in trust for respondent Mabel Thomas, etc., was not an illusory transfer, but also to establish that the trust had become irrevocable before the death of appellant’s intestate, as a consequence of the delivery of the savings bank passbook to said respondent, with intent to complete the gift. (Matter of Totten, 179 N. Y. 112; Stockert v. Dry Dock Sav. Inst., 155 App. Div. 123; Davlin v. Title Guar. & Trust Co., 229 App. Div. 269; Tibbitts v. Zink, 231 App. Div. 339.) Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ.